Mr. Justice Tantis delivered the opinion of the court: Howard F. Greathouse, a Sergeant in the Howitzer Co. 130th Inf. I. N. G., was in the military bus-fire accident that occurred near Pana, Illinois on July 26, 1933. A Military Medical Board made a physical examination of claimant on August 8, 1934 and found that no evidence of disability or disfigurement existed. Claimant testified that he received lacerations on the leg and elbows in the bus-fire; that he received treatment from Dr. Hamilton at Mt. Vernon and at Camp Grant where he went after the accident. He further testified that he was unable to work before he went to Camp Grant and about a week after he returned therefrom. Claimant is married and has one child eight years old and was earning Twenty Dollars ($20.00) per week as a clerk. Application of Workmen’s Compensation Act Rules seems equitable. On the basis of wages and time lost an award of Sixteen Dollars and Fifty Cents ($16.50) is hereby made in favor of claimant.